Per Curiam
Under the above entitled caption one Joe Parsons, pro se, an inmate of the Indiana State Prison, has presented to this court a “Second Filing” of a paper which he styles an “Appeal to the Supreme Court of the State of Indiana,” and in which he seeks to obtain some kind of a mandate against the Randolph Circuit Court. The paper petitioner filed is not verified and he has not furnished a form of the writ which he deems himself entitled to as required by Rule 2-35 of this court.
All of the files and papers in the causes entitled The State of Indiana v. Joe Parsons, No. 0-388 (Ind. 1955), 124 N. E. 2d 210, and Joe Parsons v. Randolph Circuit Court, No. 0-392 (Ind. 1955), 126 N. E. 2d 769, have been examined and it appears that substantially the same issues and matters were considered by this court in those opinions as are presented herein.
In view of petitioner’s failure to comply with Rule 2-35 of this court governing original actions for writs of mandate, the petition is denied.
Note.—Reported in 129 N. E. 2d 60.